J-A25028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 ELIJAH MOORER, JR.                     :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                   Appellant            :
                                        :
                                        :
              v.                        :
                                        :
                                        :
 THOMAS E. DANN, STEPHANIE L.           :   No. 144 MDA 2020
 COOPER, DONALD PAUL, STACY P.          :
 MILLER, R.W. RALSTON, THOMAS J.        :
 MOORE, SCOTT MERRILL, KATHLEEN         :
 KANE, DEIRDRI FISHEL AND               :
 PATRICK LEONARD                        :

             Appeal from the Order Entered January 3, 2020
  In the Court of Common Pleas of Centre County Civil Division at No(s):
                              2019-1103


BEFORE: BOWES, J., OLSON, J., and KING, J.

MEMORANDUM BY OLSON, J.:                      FILED NOVEMBER 19, 2020

     Appellant, Elijah Moorer, Jr., appeals pro se from the order entered on

January 3, 2020. We dismiss this appeal.

     The trial court ably summarized the underlying facts of this case:

       [Appellant] was arrested on November 19, 2012, on
       suspicion of being involved in a drug ring in Centre County,
       Pennsylvania. The [trial] court issued a search warrant for
       [Appellant’s] home on November 19, 2012. A search of
       [Appellant’s] home resulted in seizure of incriminating
       evidence, including drugs and weapons. [Appellant] was
       charged with various crimes relating to drug activity. He pled
       guilty and received a sentence of 36 to 72 years.

       In April of 2015, it was discovered that Officer Thomas Dann
       of the State College Police Department ("Officer Dann") was
       taking controlled substances from the evidence room. Officer
       Dann pled guilty to various drug charges in 2015.
J-A25028-20



       In March [] 2016, [Appellant] began filing private criminal
       complaints against various individuals involved in his
       prosecution, including his attorney, the district attorney, the
       attorney general, and law enforcement. [Appellant] seeks to
       have the following individuals criminally prosecuted: Thomas
       J. Moore ("Officer Moore"), Deputy Attorney General Patrick
       Leonard ("Attorney Leonard"), Stephanie L. Cooper
       ("Attorney Cooper"), Officer Dann, Donald Paul ("Detective
       Paul"), Stacy Parks Miller, R.W. Ralston ("Officer Ralston"),
       Scott Merrill ("Officer Merrill"), Kathleen Kane, and Deirdri
       Fishel ("Detective Fishel"). [Appellant] seeks to have the
       defendants prosecuted for Possession of a Controlled
       Substance     with    Intent    to   Deliver,   18    Pa.C.S.A.
       § 780-113(a)(30), Forgery, 18 Pa.C.S.A. § 4101(a)(1),
       Tampering With Evidence, 18 Pa.C.S.A. § 4910, Perjury, 18
       Pa.C.S.A. § 4902(a), Unsworn Falsification to Authorities, 18
       Pa.C.S.A. § 4904, Theft by Unlawful Taking or Disposition, 18
       Pa.C.S.A. § 3921(a), False swearing, 18 Pa.C.S.A.
       § 4903(a)(1), and Criminal Conspiracy, 18 Pa.C.S.A.
       § 903(a)(1).

       The [trial] court has identified four documents within
       [Appellant’s] 345 page exhibit that appear to be responses to
       at least some of [Appellant’s] complaints by the prosecuting
       authority. In this regard, the [trial] court first notes that it
       appears [Appellant’s] complaints were referred by the Office
       of the Centre County District Attorney to the [Office of
       Attorney General (“OAG”)] due to a potential conflict of
       interest. On June 10, 2016, the OAG wrote to [Appellant]
       stating [Appellant’s] private criminal complaints against
       Officer Dann were rejected for failure to allege a prima facie
       case of criminal conduct and on policy grounds.              By
       correspondence dated June 19, 2016, the OAG rejected
       [Appellant’s] private criminal complaints against Officer
       Ralston for failure to allege a prima facie case of criminal
       misconduct. The OAG communicated its refusal to prosecute
       [Appellant’s] complaints against Attorney Leonard on July 5,
       2016 on the basis that the complaints failed to state a prima
       facie case of criminal misconduct. Finally, by letter dated
       October 19, 2016, the OAG rejected [Appellant’s] complaints
       against Attorney Leonard, Officer Moore, Officer Merrill, and
       Detective Paul for failure to state a prima facie case of
       criminal misconduct.

                                    -2-
J-A25028-20



Trial Court Opinion, 12/31/19, at 1-3 (some capitalization omitted).

      On June 3, 2019, Appellant filed a “Petition for Review of Disapproved

Private Criminal Complaints” in the trial court, pursuant to Pennsylvania Rule

of Criminal Procedure 506(B)(2). The trial court denied Appellant’s petition in

an order entered on January 3, 2020; Appellant then filed a timely notice of

appeal. See Notice of Appeal, 1/13/20, at 1.

      Appellant has not included a statement of questions involved section in

his brief and Appellant has not divided his argument section “into as many

parts as there are questions to be argued.” See Pa.R.A.P. 2116(a) (“[t]he

statement of the questions involved must state concisely the issues to be

resolved.   . . . No question will be considered unless it is stated in the

statement of questions involved or is fairly suggested thereby”); Pa.R.A.P.

2119(a) (“[t]he argument shall be divided into as many parts as there are

questions to be argued; and shall have at the head of each part--in distinctive

type or in type distinctively displayed--the particular point treated therein,

followed by such discussion and citation of authorities as are deemed

pertinent”).

      Considering the length of Appellant’s brief and the multitude of issues

Appellant has attempted to include in the brief, Appellant’s failure to comply

with our Rules of Appellate Procedure substantially impedes our ability to

conduct meaningful appellate review of Appellant’s claims, as we are unable

to discern the issues Appellant wishes this Court to review.      As such, we

dismiss this appeal. See Pa.R.A.P. 2101 (“[b]riefs and reproduced records

                                     -3-
J-A25028-20



shall conform in all material respects with the requirements of [our] rules as

nearly as the circumstances of the particular case will admit, otherwise they

may be suppressed, and, if the defects are in the brief or reproduced record

of the appellant and are substantial, the appeal or other matter may be

quashed or dismissed.”); see also Commonwealth v. Postie, 110 A.3d

1034, 1041 n.8 (Pa. Super. 2015) (“[a]lthough this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers no

special benefit upon an appellant. Accordingly, a pro se litigant must comply

with the procedural rules set forth in the Pennsylvania Rules of the Court”).

      Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/19/2020




                                      -4-